In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00049-CR
______________________________


MICHAEL CLOYD PITTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 31465-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            In two separate cases, Michael Cloyd Pitts pled guilty to driving while intoxicated,
subsequent offense.  See Tex. Pen. Code Ann. § 49.04 (Vernon 2003), § 49.09 (Vernon Supp.
2004–2005).  Both offenses were third-degree felonies.  Tex. Pen. Code Ann. § 49.09(b).  In a
single trial, the parties submitted both cases to a jury for punishment, which resulted in a
recommendation that Pitts be sentenced to six years' imprisonment in one case and ten years'
imprisonment in the other.  The trial court ordered the sentences be served consecutively.  See Tex.
Code Crim. Proc. Ann. art. 42.08(a) (Vernon Supp. 2004–2005).  Pitts appealed the cases
separately,  but  the  issue  raised  in  this  case  is  identical  to  the  issue  presented  in  Pitts  v.
State, No. 06-04-00068-CR.  
            Since the issues raised, as well as the records, are identical in both appeals, for the reasons
stated in Pitts v. State, No. 06-04-00068-CR, we likewise affirm the trial court's judgment in this
case.

                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          January 6, 2005
Date Decided:             January 7, 2005

Do Not Publish